DETAILED ACTION

Claims 1-20 are allowed in this application.
Examiner acknowledges applicant’s appeal brief filed on 2/9/2021.

Drawings
The Drawings filed on 5/3/2017 are acceptable for examination purpose.

Reasons for Allowance


 	Applicant’s arguments at page 6-11 on independent claims 1,13,20  filed on 2/9/2011, with respect to the prior art Oztekin, US Pub. No. 2012/0233178 in view of Pfleger, US Patent No. 8,145,618 have been fully considered and are persuasive.     The dependent claims 2-12,14-19 being definite, enabled by the specification, and further limiting to the independent claims are also allowable.  









 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gorney, Boris, can be reached on (571) 270- 5626.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2158